The writ is denied on the ground that the circuit court erred in overruling the objection to the question, "What time didthey take him out of jail?" Supplemented by the explanation that by "they" he (the solicitor) meant the authorities. The previous testimony given by the witness was clearly admissible as going to show the condition of the deceased, and to shed light on the nature and extent of the injuries, as part of the history of the case; and it was also competent to show that the deceased was removed to the hospital and died soon thereafter. Newman et al. v. State, 160 Ala. 102, 49 So. 786.
All the Justices concur, except KNIGHT, J., not sitting. *Page 336